[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE MOTION FOR SUMMARY JUDGMENT
The apportionment defendant, Steve Magowan, has moved for summary judgment claiming there is no genuine issue as to any material fact.
The plaintiff, Michael Palmer, was a pedestrian who was struck by a vehicle operated by Magowan after the defendant, Christopher Moore, drove his vehicle across the center line and collided with the Magowan vehicle. The plaintiff claimed Moore was negligent in crossing the center line and that his negligence was the proximate cause of his injuries and damages.
Mitsubishi Motors owned the vehicle operated by the defendant, Moore and leased it to him. Both were sued, by Palmer. Moore then brought this apportionment claim against Magowan claiming that Magowan was negligent and responsible for his accident.
In its motion for summary judgment, on the apportionment complaint, Magowan claims that he was not in any way negligent. In support of this claim, he filed his affidavit describing how he was struck by Moore and pushed into Palmer. He also described the course of his vehicle in its own lane of travel in total control and that he would not have struck Palmer had not Moore suddenly crossed the center line and collided with his vehicle. CT Page 3086
Magowan also supplied the court with pertinent parts of Moore's deposition which disclosed that he knew of no facts to support the allegations in his complaint against Magowan.
Moore also testified that the force of his collision with Magowan's truck caused the truck to go off the road and hit the plaintiff. Moore testified that he could think of nothing that Magowan did to contribute to the accident.
In response to this evidence, the affidavit of Magowan and the deposition of Moore, the apportionment plaintiff has failed to supply any opposing documentary evidence as required by Practice Book § 380. Accordingly, the court finds that there is no genuine issue of material fact.
The motion for summary judgment is granted.
D. Michael Hurley Judge Trial Referee